19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 1 of 32



                                 EXHIBIT 7
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 2 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 3 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 4 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 5 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 6 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 7 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 8 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                   Pg 9 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 10 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 11 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 12 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 13 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 14 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 15 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 16 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 17 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 18 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 19 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 20 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 21 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 22 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 23 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 24 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 25 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 26 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 27 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 28 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 29 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 30 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 31 of 32
19-11845-shl   Doc 24-14   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 7
                                  Pg 32 of 32
